In a proceeding pursuant to section 123 of the Alcoholic Beverage Control Law to enjoin Joseph Mage from engaging or participating in the sale of liquor, wine and cider at retail at a stated address for off-premises consumption, or from carrying on such business at said premises contrary to provisions of the Alcoholic Beverage Control Law, the State Liquor Authority and the said Mage appeal from an order of the Supreme Court, Kings County, entered September 8, 1965, which, among other things: (1) denied their cross motion pursuant to CPLR 404 to dismiss the petition upon objections in point of law; (2) directed them to serve and file their answers; (3) ordered that any of the parties, upon two days’ notice, may renotiee the matter for disposition on the merits at Special Term, Part I; and (4) stayed the Authority from taking any steps toward effectuating its approval of the application for the license. Order affirmed, without costs, in all respects except as to such part thereof which contains the stay, and as to such part, the appeal is dismissed as academic, this court having previously vacated it (Matter of McNulty v. State Liq. Auth., 24 A D 2d 599, affd. 17 N Y 2d 434). The time to answer is extended until 20 days after entry of the order hereon.
Beldock, P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.